    


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
Dated as of April 21, 2016
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (the “Amendment”) among Computer
Sciences Corporation, a Nevada corporation (the “Company”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citibank, N.A., as
administrative agent (the “Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Company, the Lenders and the Agent have entered into an Amended and
Restated Credit Agreement dated as of October 11, 2013 (as amended, supplemented
or otherwise modified through the date hereof, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
(2)    The Company and the Majority Lenders desire to amend the Credit Agreement
as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement.The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:
(a)    The definition of “Consolidated EBITDA” in Section 1.01 is amended by
amending clause (b) thereof as follows:
(i)    the expression “(except in the case of clause (b)(xvii) below)” is added
between “to the extent” and “deducted in determining net income for such period”
at the beginning of such clause (b); and
(ii)    a new subclause (xvii) is added at the end thereof to read as follows:
plus (xvii) cost savings, operating expense reductions and synergies resulting
from, or related to, mergers and other business combinations, acquisitions,
divestitures, restructurings, cost savings initiatives and other similar
initiatives and actions that are projected by the Company in good faith to be
realized within 12 months from the fiscal quarter ended immediately after a
merger or other business combination, acquisition or divestiture is consummated
or any other restructuring, cost savings initiative or other initiative or
action (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as





--------------------------------------------------------------------------------

    


if such cost savings, operating expense reductions and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that the aggregate
amount of cost savings, operating expense reductions and synergies included
pursuant to this clause (xvii), other than any cost savings, operating expense
reductions and synergies of the type that would be permitted to be included in
pro forma financial statements prepared in accordance with Regulation S-X under
the Securities Act of 1933, as amended, shall not exceed $100,000,000; provided
further that no cost savings, operating expense reductions and synergies shall
be added back pursuant to this clause (xvii) to the extent duplicative of any
expenses or charges otherwise added back to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period,
(b)    The definition of “Customary Permitted Liens” in Section 1.01 is amended
as follows:
(i)    clause (f) is amended by deleting the word “and” at the end thereof;
(ii)    clause (g) is amended by replacing the period at the end thereof with
the expression “; and”; and
(iii)    a new clause (h) is added at the end thereof to read as follows:
(h)    liens, pledges or deposits made in the ordinary course of banking
arrangements in connection with any netting or set-off arrangements for the
purpose of netting debit and credit balances.
(c)    The definition of “Eurocurrency Rate” in Section 1.01 is amended by
adding to the end thereof a new sentence to read as follows:
If the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
(d)    The definition of “Federal Funds Rate” in Section 1.01 is amended by
deleting the phrase “arranged by Federal funds brokers”.
(e)    The definition of “Lender Insolvency Event” in Section 1.01 is amended in
full to read as follows:
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a Bail-In Action (as defined in Section 9.21) or a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or





--------------------------------------------------------------------------------

    


such Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
(f)    The definition of “Overnight Eurocurrency Rate” in Section 1.01 is
amended by adding to the end thereof a new sentence to read as follows:
If the Overnight Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
(g)    Section 2.12(f) is amended by changing each reference to “IRS Form
W-8BEN” to read “IRS Form W-8BEN or IRS Form W-8BEN-E”.
(h)    The last sentence of Section 2.18(a)(iii) is amended in full to read as
follows:
Subject to Section 9.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(i)    Section 4.01(e) is amended by changing each reference to March 29, 2013”
to read “April 3, 2015”.
(j)    Section 9.07 is amended by changing each reference (other than in the
section heading to Section 9.07(b)(vi)) to “natural Person” to read “natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person)”.
(k)    The first sentence of Section 9.13 is amended by changing the reference
to “THE BANKS” to read “THE LENDERS”.
(l)    The first paragraph of Section 9.19 is amended by adding to the end
thereof a new sentence to read as follows:
In addition, the Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agent and the Lenders in connection with the administration of this Agreement
and the other Loan Documents.
(m)    Article IX is amended by adding thereto a new Section 9.21, to read as
follows:
Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-





--------------------------------------------------------------------------------

    


down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
As used herein, the following terms have the following meanings:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country





--------------------------------------------------------------------------------

    


(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 2.    Conditions of Effectiveness.This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and the Majority
Lenders or, as to any Lender, evidence satisfactory to the Agent that such
Lender has executed this Amendment.
SECTION 3.    Representations and Warranties of the Company.The Company
represents and warrants that (i) the representations and warranties of the
Company set forth in Section 4.01 of the Credit Agreement are correct in all
material respects (except those representations and warranties qualified by
materiality, which shall be true and correct) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, in which
case it was correct as of such earlier date and (ii) no event has occurred and
is continuing which constitutes an Event of Default or a Potential Event of
Default.
SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in any other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
(b)    The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.





--------------------------------------------------------------------------------

    


(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 5.    Costs and Expenses.The Company agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.
SECTION 6.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 7.    Governing Law.This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.







--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COMPUTER SCIENCES CORPORATION, a Nevada corporation, as the Company
By:
 /s/ H.C. Charles Diao
 
Name: H.C. Charles Diao
 
Title: Vice President, Finance and Corporate Treasurer

CITIBANK, N.A.,
as Agent and a Lender
By:
 /s/ Susan M. Olsen
 
Name: Susan M. Olsen
 
Title: Vice President

BANK OF AMERICA, N.A.,
as a Lender
By:
/s/ Arti Dighe
 
Name: Arti Dighe
 
Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,  
as a Lender
By:
/s/ Lillian Kim
 
Name: Lillian Kim
 
Title: Director

JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
 /s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director








--------------------------------------------------------------------------------

    


BARCLAYS BANK PLC,
as a Lender
By:
/s/ Christopher Aitkin
 
Name: Christopher Aitkin
 
Title: Assistant Vice President

ROYAL BANK OF CANADA,
as a Lender
By:
 /s/ Stephen Oben
 
Name: Stephen Oben
 
Title: Authorized Signatory

SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By:
/s/ Katsuyuki Kubo
 
Name: Katsuyuki Kubo
 
Title: Managing Director

THE BANK OF NOVA SCOTIA,
as a Lender
By:
/s/ Winston Lua
 
Name: Winston Lua
 
Title: Director

THE ROYAL BANK OF SCOTLAND PLC,  
as a Lender
By:
 /s/ Jeannine Pascal
 
Name: Jeannine Pascal
 
Title: Vice President






--------------------------------------------------------------------------------

    


WELLS FARGO BANK, N.A.,
as a Lender
By:
 /s/ Karen H. McClain
 
Name: Karen H. McClain
 
Title: Managing Director



COMMERZBANK AG, NEW YORK BRANCH,
as a Lender
By:
/s/ Tom H.S. Kang
 
Name: Tom H.S. Kang
 
Title: Director
 
 
By:
 /s/ Nicole Finn
 
Name: Nicole Finn
 
Title: Vice President

DANSKE BANK A/S,
as a Lender
By:
/s/ Merete Ryvald-Christensen
 
Name: Merete Ryvald-Christensen
 
Title: Chief Loan Manager
 
 
By:
/s/ Gert Carstens
 
Name: Gert Carstens
 
Title: Senior Loan Manager

DBS BANK LTD.,
as a Lender
By:
/s/ Santanu Mitra
 
Name: Santanu Mitra
 
Title: Senior Vice President






--------------------------------------------------------------------------------

    


GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Jerry Li
 
Name: Jerry Li
 
Title: Authorized Signatory

INTESA SANPAOLO S.P.A.,  
as a Lender
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:

LLOYDS BANK PLC,
as a Lender
By:
/s/ Erin Doherty
 
Name: Erin Doherty
 
Title: Assistant Vice President
 
 
By:
 /s/ Daven Popat
 
Name: Daven Popat
 
Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Melanie Koseba
 
Name: Melanie Koseba
 
Title: Sr. Underwriter, SVP








--------------------------------------------------------------------------------

    


STANDARD CHARTERED BANK,
as a Lender
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:

THE BANK OF NEW YORK MELLON,
as a Lender
By:
/s/ David Wirl
 
Name: David Wirl
 
Title: Managing Director

U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
By:
 /s/ Seth Caudill
 
Name: Seth Caudill
 
Title: Vice President

MIZUHO BANK, LTD.,
as a Lender
By:
/s/ Bertram Tang
 
Name: Bertram Tang
 
Title: Authorized Signatory






--------------------------------------------------------------------------------

    


CAPITAL ONE, NA,
as a Lender
By:
/s/ Michelle Khalili
 
Name: Michelle Khalili
 
Title: SVP
















